Banke, Judge.
The appellant’s probation was revoked by order of the trial court dated August 23,1982, and filed August 25,1982. The notice of appeal was filed on October 6, 1982. Held:
“A notice of appeal must be filed within thirty days after entry of the appealable judgment or within thirty days after the entry of an order disposing of a motion for new trial. Code Ann. § 6-803 (a) [OCGA § 5-6-38]. The time for filing such notice may be extended once by the court for an additional thirty days. Code Ann. § 6-804 [OCGA § 5-6-39].” Neal v. State, 232 Ga. 96 (205 SE2d 284) (1974). In this case no extension was obtained; and consequently we are without jurisdiction to consider the appeal. See Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530) (1972).

Appeal dismissed.


Deen, P. J., and Carley, J., concur.